DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuszewski et al. (US 2016/0276044).
(1) regarding Claim 1:
	Tuszewski discloses a plasma confinement device  (10 in Fig 3) comprising:
	a reaction chamber (100 in Fig 3) having a geometric axis;
a plasma internal to the reaction chamber ([0002]);
a plasma plasmoid having helicity internal to the reaction chamber ([0004]);

a helicity injector (700 in Fig 3) disposed on the reaction chamber and configured to inject helicity into the reaction chamber to the internal plasma creating an internal plasma having helicity or plasmoid ([0004], [0042]);
at least one internally closed magnetic field line ([0030], [0039]); and
a plurality of electrodes disposed in the reaction chamber and configured to induce plasma fluid rotation (910 in Fig 3);
the plasma plasmoid having helicity bounded by the plurality of outer cusped magnetic fields comprising a reaction volume ([0004], [0030], [0039], [0041],  [0080]).
	(2) regarding Claim 2:
wherein the helicity injector injects helicity to the internal plasma plasmoid with injector rectification ([0042]).
	(3) regarding Claim 3:
wherein the plurality of cusped magnetic fields are arranged to optimize poloidal cross-sectional architecture of the reaction volume ([0030], [0039]).
	(4) regarding Claim 4:
wherein the plurality of cusped magnetic fields are arranged to generate a magnetic mirror field ([0039]).

wherein helicity is injected into a magnetic mirror field (420 in Fig 3, [0039]).
	(6) regarding Claim 6:
wherein the reaction volume is cylindrical oblate centered at the geometric axis of rotational symmetry (See Fig 3).
	(7) regarding Claim 7:
wherein the reaction volume is cylindrical prolate centered at the geometric axis of rotational symmetry (See Fig 3).
	(8) regarding Claim 8:
wherein the plasma plasmoid having helicity has a magnetic toroidal axis, and the plurality of cusped magnetic fields envelope the magnetic toroidal axis ([0039]).
	(9) regarding Claim 9:
wherein the envelope architecture has a toroid aspect ratio greater than or equal to 1 ([0039]).
	(10) regarding Claim 10:
wherein the cusped magnetic fields are cusped in the toroidal direction ([0039]).
	(11) regarding Claim 11:
wherein the plasma fluid rotation is about the toroidal magnetic axis ([0039]).
	(12) regarding Claim 12:

	(13) regarding Claim 13:
wherein the reaction volume is simply connected bow-tie shaped (See Fig 3).
	(14) regarding Claim 14:
wherein the plasma plasmoid having helicity is heated by microwaves ([0068]).
	(15) For method claims 15-20, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device “1 inherently performs the claimed process. In re King, 801 F.2d 1324, 231 UPSQ 136 (Fed Cir. 1986).  Therefore the previous rejections based on the apparatus will not be repeated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844